John A. Leonard, Esquire
LEONARD, KEY & KEY PLLC
900 Eight Street, Suite 327
Post Office Box 8385
Wichita Falls, Texas 76307-8385
Telephone:     940/322-5217
Facsimile:     940/322-3381
E-mail:lenbiz@rlklaw.net
Attorneys for Debtors

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

IN RE:                                      §
                                            §
MICHAEL EDWARD LEUE and                     §         CASE NO. 19-70323-HDH-11
CONSTANCE ELLEN LEDUE                       §
                                            §
              Debtors                       §         CHAPTER 11

               DEBTORS’ MODIFICATION OF FIRST AMENDED PLAN
                            (Related Document #44)

Dated: June 8, 2020                 Filed by: Debtors


       Michael Edward Ledue and Constance Ellen Ledue, Debtors, hereby modify their First
Amended Plan of Reorganization dated May 4, 2020, and makes the following clarifications and
modifications with respect to the treatment of the claim of Class 6, First National Bank, as
follows:
                                                I.
       Class 6 is modified by the following:
               CLASS SIX: First National Bank
The secured portion of this claim, $15,000.00, will be paid over 20 years with interest at 4.5%.
First National Bank will retain its lien on the property.
The unsecured portion of this claim will be paid pursuant to the terms of Class 7.

                                                II.

       This modification does not chenge the terms of payments to any other creditors.




DEBTOR’S MODIFICATION OF PLAN          Page 1 of 2
       WHEREFORE, Michael Edward Ledue and Constance Ellen Ledue, Debtors, request
that the Court enter an order approving modification of the Debtors’ First Amended Plan for the
treament of the Class 6 creditor, First National Bank, and they request general relief.

                                                         Respectfully submitted,

                                                         John A. Leonard
                                                         LEONARD, KEY & KEY, PLLC.
                                                         900 Eighth Street – Suite 320
                                                         P.O. Box 8385
                                                         Wichita Falls, Texas 76301
                                                         Telephone:     (940) 322-5217
                                                         Telecopier: (940) 322-3381
                                                         E-mail:        lenbiz@rlklaw.net

                                                By:      /s/ John A. Leonard
                                                         John A. Leonard
                                                         State Bar No. 12209600
                                                         Attorneys for Debtor




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Debtor’s
Modification of Plan was sent this 8th day of June, to:

United States Trustee                                           ECF

Allpersons filing a notice of appeatance                        ECF

Twenty largest unsecured creditors                              First Class Mail


                                                         /s/ John A. Leonard
                                                         John A. Leonard




DEBTOR’S MODIFICATION OF PLAN              Page 2 of 2
